Exhibit 10.1

 

SEVERANCE AGREEMENT

 

THIS AGREEMENT, dated July     , 2005 is made by and between Chiquita Brands
International, Inc., a New Jersey corporation (the “Company”), and
                     (the “Executive”).

 

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and

 

WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and

 

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

 

1. Defined Terms. The definitions of capitalized terms used in this Agreement
are provided in the last Section hereof.

 

2. Term of Agreement. The Term of this Agreement shall commence on the date
hereof and shall continue in effect through the third anniversary of the date
hereof; provided, however, that if a Change in Control shall have occurred
during the Term, the Term shall not expire before the second anniversary of such
Change in Control.

 

3. Company’s Covenants Summarized.

 

3.1 In order to induce the Executive to remain in the employ of the Company and
in consideration of the Executive’s covenants set forth in Section 4 hereof, the
Company agrees, under the conditions described herein, to pay the Executive the
Severance Payments and the other payments and benefits described herein. Except
as provided in Section 9.1 hereof, no Severance Payments shall be payable under
this Agreement unless there shall have been a termination of the Executive’s
employment with the Company during the Term and following a Change in Control
described in Section 6.1 hereof.



--------------------------------------------------------------------------------

3.2 This Agreement shall not be construed as creating an express or implied
contract of employment and, except as otherwise agreed in writing between the
Executive and the Company, the Executive shall not have any right to be retained
in the employ of the Company.

 

3.3 If the Executive materially breaches any of the terms of this Agreement, the
Company shall immediately be entitled, in its sole discretion, to terminate its
obligations to the Executive under this Agreement.

 

3.4 If Executive is now, or at any time during the term of this Agreement
becomes, employed by a subsidiary of the Company (including an indirect
subsidiary of the Company), (a) all references herein to his employment, or
termination of employment, by or with the Company shall, except where the
context otherwise indicates, be deemed to be references to his employment, or
termination of employment, by or with such subsidiary and (b) the Company shall
have the right to cause such subsidiary to pay amounts and provide other
benefits due to the Executive under this Agreement on the Company’s behalf,
provided that nothing in this clause (b) shall relieve the Company of its
obligation to cause all such amounts to be paid and such benefits to be provided
to the Executive when due. The transfer of the Executive to the employ of the
Company or any subsidiary of the Company shall not constitute a termination of
his employment for purposes of this Agreement.

 

4. The Executive’s Covenants.

 

4.1 The Executive shall execute a release of claims against the Company
substantially in the form set forth as Exhibit A hereto, at such time and in
such manner as may reasonably be requested by the Company, in connection with
the Executive’s termination of employment under the terms of this Agreement and
as a condition to any payment or other provision of benefits by the Company
hereunder.

 

4.2 Following termination of his employment with the Company, the Executive
shall not use or disclose confidential information with respect to the Company
or any of its subsidiaries to any person not authorized by the Company to
receive such information, and the Executive shall assist the Company, in such
manner as may reasonably be requested by the Company, in any litigation in which
the Company or any of its subsidiaries is or may become involved. The
Executive’s obligations under this Section 4.3 shall not be limited by the Term
of this Agreement and shall continue in full force following the expiration of
this Agreement.



--------------------------------------------------------------------------------

4.3 For a period extending until twenty-four (24) months after a termination of
the Executive’s employment during the Term and following a Change in Control,
the Executive shall not directly or indirectly (a) solicit or attempt to solicit
any employee to leave the employ of the Company; (b) engage or hold an interest
in any company listed in Exhibit B hereto or any subsidiary or affiliate of such
business (the “Competing Businesses”), or directly or indirectly have any
interest in, own, manage, operate, control, be connected with as a stockholder
(other than as a stockholder of less than five percent (5%)), joint venturer,
officer, director, partner, employee or consultant, or otherwise engage or
invest or participate in, any business conducted by a Competing Business; or (c)
indirectly interfere with or disrupt any relationship, contractual or otherwise,
between the Company and its customers, suppliers, distributors or other similar
parties or contact any customer for the purpose of influencing the directing or
transferring of any business or patronage away from the Company.

 

5. Compensation Other Than Severance Payments.

 

5.1 If the Executive’s employment shall be terminated for any reason during the
Term and following a Change in Control, the Company shall pay the Executive’s
full salary to the Executive through the Date of Termination at the rate in
effect immediately prior to the Date of Termination or, if higher, the rate in
effect immediately prior to the Change in Control, together with all
compensation and benefits (including without limitation, pay for accrued but
unused vacation) payable to the Executive through the Date of Termination under
the terms of the Company’s compensation and benefit plans, programs or
arrangements as in effect immediately prior to the Date of Termination.

 

5.2 If the Executive’s employment shall be terminated for any reason during the
Term and following a Change in Control, the Company shall provide to the
Executive the Executive’s normal post-termination compensation and benefits
(including but not limited to outplacement services and, if the Executive’s
place of employment was outside the United States, all benefits under the
Company’s repatriation policy to which the Executive would be entitled if there
were approval by all Company departments whose approval is required under such
policy) as such payments and benefits become due. Such post-termination
compensation and benefits shall be determined under, and paid in accordance
with, the Company’s retirement, insurance and other compensation or benefit
plans, programs, policies and arrangements as in effect immediately prior to the
Date of Termination.

 

6. Severance Payments.

 

6.1 Subject to Section 6.2 hereof, if (1) a Change in Control occurs during the
Term, and (2) the Executive’s employment is terminated (other than (A) by the
Company for Cause, (B) by reason of death or Disability, or



--------------------------------------------------------------------------------

(C) by the Executive without Good Reason) and the Date of Termination in
connection therewith occurs within two (2) years after such Change in Control
then the Company shall pay the Executive the amounts, and provide the Executive
the benefits, hereinafter described in this Section 6.1 (“Severance Payments”),
together with any payments that may be due under Section 6.2 hereof, in addition
to any payments and benefits to which the Executive is entitled under Section 5
hereof.

 

(A) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable by the Company or any of its subsidiaries to the Executive,
the Company shall pay to the Executive a lump sum severance payment, in cash,
equal to two (2.0) times the sum of (i) the Executive’s base salary as in effect
immediately prior to the Date of Termination or, if higher, in effect
immediately prior to the Change in Control (the “Base Salary”), plus (ii) the
target annual bonus established for the Executive under the bonus plan
maintained by the Company in respect of the fiscal year in which occurs the Date
of Termination (or, if higher, in respect of the fiscal year in which occurs the
Change in Control). If, notwithstanding the foregoing provision that the lump
sum severance is to be in lieu of any severance benefit otherwise payable, the
Company or any of its subsidiaries is required by applicable law to pay such a
benefit, the Company’s obligation to pay such lump sum severance hereunder shall
be offset and reduced by the amount of the benefit required to be paid by
applicable law. The amounts payable under this Section 6.1(A) shall be reduced
dollar-for-dollar for any salary and other compensation payments made pursuant
to Section 7.4 hereof.

 

(B) For the 24-month period immediately following the Date of Termination, the
Company shall arrange to provide the Executive and his dependents with life,
disability, accident and health insurance benefits substantially similar to
those provided to the Executive and his dependents immediately prior to the Date
of Termination (or, if more favorable to the Executive, those provided to the
Executive and his dependents immediately prior to the Change in Control), at no
greater cost to the Executive on an after-tax basis than the cost to the
Executive immediately prior to such date or occurrence. Benefits otherwise
receivable by the Executive pursuant to this Section 6.1(B) shall cease if
benefits of the same type are received by or made available to the Executive by
a subsequent employer during the applicable period set forth above (and any such
benefits received by or made available to the Executive shall be reported to the
Company by the Executive). If the Severance Payments shall be decreased pursuant
to Section 6.2(B) hereof, and the Section 6.1(B) benefits which remain payable
after the application of Section 6.2 hereof are thereafter discontinued pursuant
to the immediately preceding sentence, the Company shall, no later than five (5)
business days following such discontinuation, pay to the Executive the least of
(a) the amount of the decrease made in the Severance Payments pursuant to
Section 6.2 hereof, (b) the value of the discontinued Section 6.1(B) benefits,
or (c) the maximum amount which can be paid to the Executive



--------------------------------------------------------------------------------

without being, or causing any other payment to be, nondeductible by reason of
Section 280G of the Code. The time period during which benefits are payable
under this Section 6.1(B) shall be reduced by the amount of time benefits are
paid to Executive pursuant to Section 7.4 hereof.

 

(C) Notwithstanding any provision of any incentive, stock, retirement, savings
or other plan to the contrary, as of the Date of Termination, (i) the Executive
shall be fully vested in (1) all then outstanding options to acquire stock of
the Company (or if such options have been assumed by, or replaced with options
for shares of, a parent, surviving or acquiring company, such assumed or
replacement options), and all then outstanding restricted shares of stock of the
Company (or the stock of any parent, surviving or acquiring company into which
such restricted shares have been converted or for which they have been
exchanged) held by the Executive, (2) all accrued basic match and incremental
match employer contributions under the Company’s Capital Appreciation Plan, and
(3) to the extent permissible under the Code and the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), all amounts credited to his account
under the Company’s 401(k) Savings and Investment Plan which are attributable to
employer contributions; and (ii) all stock options referred to in clause (i)
above shall remain exercisable until the earlier of (x) the 1st anniversary of
the Date of Termination or (y) the otherwise applicable expiration date of such
option; provided, however, that if the Date of Termination is more than one year
after the date of a Change of Control, then the foregoing provisions of this
(ii) shall apply only to the extent such application would not cause the stock
option to be subject to Section 409A of the Code, and if any stock options would
be subject to Section 409A of the Code, such options shall remain exercisable in
accordance with the terms of the applicable award agreement and stock option
plan rather than the terms of this Agreement. To the extent that the full
vesting of the Executive under clause (i)(3) of the preceding sentence would
violate either ERISA or the Code, the Company shall pay to the Executive a lump
sum amount, in cash, equal to the amount which cannot become fully vested.

 

(D) The Company shall pay to the Executive a lump sum amount, in cash, equal to
the Executive’s target annual bonus under the bonus plan maintained by the
Company in respect of the fiscal year in which occurs the Date of Termination
(or, if higher, in respect of the fiscal year in which occurs the Change of
Control) multiplied by a fraction, the numerator of which is the number of days
in such fiscal year through and including the Date of Termination, and the
denominator of which is 365.

 

6.2 (A) Except as otherwise provided in Section 6.2(B), if the Severance
Payments together with any payment or benefit received or to be received by the
Executive in connection with a Change in Control or the termination of the
Executive’s employment (whether pursuant to the terms of this Agreement or
otherwise) (all such payments and benefits, excluding the Gross-Up



--------------------------------------------------------------------------------

Payment, being hereinafter called “Total Payments”) will be subject (in whole or
part) to the Excise Tax, then the Company shall pay to the Executive an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
the Executive, after deduction of any Excise Tax on the Total Payments and any
federal, state and local income and employment taxes and Excise Tax upon the
Gross-Up Payment, shall be equal to the Total Payments. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
localities of the Executive’s residence and employment, as applicable, on the
Date of Termination, net of the maximum reduction in federal income tax which
could be obtained from deduction of such state and local taxes.

 

(B) If the Total Payments would (but for this Section 6.2(B)) be subject (in
whole or part) to the Excise Tax, but the aggregate value of the portion of the
Total Payments which are considered “parachute payments” within the meaning of
Section 280G(b)(2) of the Code is less than 330 percent of the Executive’s Base
Amount, then subsection (A) of this Section 6.2 shall not apply, no Gross-Up
Payment shall be made to Executive and the cash Severance Payments shall be
reduced (if necessary, to zero), and all other Severance Payments shall
thereafter be reduced (if necessary, to zero), to the extent necessary to cause
the Total Payments not to be subject to the Excise Tax.

 

(C) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, unless in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to the Executive and selected by the Company,
such other payments or benefits (in whole or in part) do not constitute
parachute payments, including by reason of Section 280G(b)(4)(A) of the Code,
(ii) all “excess parachute payments” within the meaning of Section 280G(b)(l) of
the Code shall be treated as subject to the Excise Tax unless, in the opinion of
the Tax Counsel, such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the Base Amount allocable to
such reasonable compensation, or are otherwise not subject to the Excise Tax,
and (iii) the value of any noncash benefits or any deferred payment or benefit
shall be determined by the Tax Counsel in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. Prior to the payment date set forth in
Section 6.3 hereof, the Company shall provide the Executive with its calculation
of the amounts referred to in this Section 6.2(C) and such supporting materials
as are reasonably necessary for the Executive to evaluate the Company’s
calculations. If the Executive disputes the Company’s calculations (in whole or
in part), the reasonable opinion of the Tax Counsel with respect to the matter
in dispute shall prevail.



--------------------------------------------------------------------------------

(D) (I) In the event that (1) amounts are paid to the Executive pursuant to
Section 6.2(A), (2) there is a Final Determination that the Excise Tax is less
than the amount taken into account hereunder in calculating the Gross-Up
Payment, and (3) after giving effect to such Final Determination, the Severance
Payments are to be reduced pursuant to Section 6.2(B), the Executive shall repay
to the Company, within five (5) business days following the date of the Final
Determination, the Gross-Up Payment and the amount of the reduction in the
Severance Payments, plus interest on the amount of such repayments at 120
percent of the rate provided in Section 1274(b)(2)(B) of the Code.

 

(II) In the event that (1) amounts are paid to the Executive pursuant to Section
6.2(A), (2) there is a Final Determination that the Excise Tax is less than the
amount taken into account hereunder in calculating the Gross-Up Payment, and (3)
after giving effect to such Final Determination, the Severance Payments are not
to be reduced pursuant to Section 6.2(B), the Executive shall repay to the
Company, within five (5) business days following the date of the Final
Determination, the portion of the Gross-Up Payment attributable to such
reduction (plus that portion of the Gross-Up Payment attributable to the Excise
Tax and federal, state and local income and employment taxes imposed on the
Gross-Up Payment being repaid by the Executive), to the extent that such
repayment results in a reduction in the Excise Tax and a dollar-for-dollar
reduction in the Executive’s taxable income and wages for purposes of federal,
state and local income and employment taxes, plus interest on the amount of such
repayment at 120 percent of the rate provided in Section 1274(b)(2)(B) of the
Code.

 

(III) Except as otherwise provided in clause (IV) below, in the event there is a
Final Determination that the Excise Tax exceeds the amount taken into account
hereunder in determining the Gross-Up Payment (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall pay to the Executive, within five (5)
business days following the date of the Final Determination, the sum of (1) a
Gross-Up Payment in respect of such excess and in respect of any portion of the
Excise Tax with respect to which the Company had not previously made a Gross-Up
Payment, including a Gross-Up Payment in respect of any Excise Tax attributable
to amounts payable under clauses (2) and (3) of this paragraph (III) (plus any
interest, penalties or additions payable by the Executive with respect to such
excess and such portion), (2) if Severance Payments were reduced pursuant to
Section 6.2(B) but after giving effect to such Final Determination, the
Severance Payments should



--------------------------------------------------------------------------------

not have been reduced pursuant to Section 6.2(B), the amount by which the
Severance Payments were reduced pursuant to Section 6.2(B), and (3) interest on
such amounts at 120 percent of the rate provided in Section 1274(b)(2) of the
Code.

 

(IV) In the event that (1) Severance Payments were reduced pursuant to Section
6.2(B) and (2) the aggregate value of Total Payments which are considered
“parachute payments” within the meaning of Section 280G(b)(2) of the Code is
subsequently redetermined in a Final Determination, but such redetermined value
still does not exceed 330 percent of the Executive’s Base Amount, then, within
five (5) business days following such Final Determination, (x) the Company shall
pay to the Executive the amount (if any) by which the reduced Severance Payments
(after taking the Final Determination into account) exceeds the amount of the
reduced Severance Payments actually paid to the Executive, plus interest on the
amount of such repayment at 120 percent of the rate provided in Section 1274(b)
of the Code, or (y) the Executive shall pay to the Company the amount (if any)
by which the reduced Severance Payments actually paid to the Executive exceeds
the amount of the reduced Severance Payments (after taking the Final
Determination into account), plus interest on the amount of such repayment at
120 percent of the rate provided in Section 1274(b) of the Code.

 

6.3 The payments provided in subsection (A), (B) and (D) (and to the extent
applicable, subsection (C)) of Section 6.1 hereof and in Section 6.2 hereof
shall be made not later than the fifteenth (15th) day following the Date of
Termination (or such later day as may be required by Section 409A of the Code),
provided, however, that if the amounts of such payments, and the potential
limitation on such payments set forth in Section 6.2 hereof, cannot be finally
determined on or before such day, the Company shall pay to the Executive on such
day an estimate, as determined in good faith by the Company or, in the case of
payments under Section 6.2 hereof, in accordance with said Section 6.2, of the
minimum amount of such payments to which the Executive is clearly entitled and
shall pay the remainder of such payments (together with interest on the unpaid
remainder (or on all such payments to the extent the Company fails to make such
payments when due) at 120 percent of the rate provided in Section 1274(b)(2)(B)
of the Code) as soon as the amount thereof can be determined but in no event
later than the sixtieth (60th) day after the Date of Termination (or such later
day as may be required by Section 409A of the Code). At the time that payments
are made under this Agreement, the Company shall provide the Executive with a
written statement setting forth the manner in which such payments were
calculated and the basis for such calculations including, without limitation,
any opinions or other advice the Company has received from the Tax Counsel or
other advisors or consultants (and any such opinions or advice which are in
writing shall be attached to the statement).



--------------------------------------------------------------------------------

6.4 The Company also shall pay to the Executive all reasonable legal fees and
expenses incurred by the Executive in disputing in good faith any issue
hereunder relating to the termination of the Executive’s employment, in seeking
in good faith to obtain or enforce any benefit or right provided by this
Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of Section 4999 of the Code to any payment or
benefit provided hereunder. Such payments shall be made within five (5) business
days after delivery of the Executive’s written requests for payment accompanied
with such evidence of fees and expenses incurred as the Company reasonably may
require.

 

7. Termination Procedures and Compensation During Dispute.

 

7.1 Notice of Termination. Any purported termination of the Executive’s
employment hereunder (other than by reason of death) shall be communicated by
written Notice of Termination from one party hereto to the other party hereto in
accordance with Section 10 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated. Further, a Notice of
Termination for Cause is required to include a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters (3/4) of the entire
membership of the Board at a meeting of the Board which was called and held for
the purpose of considering such termination (after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive’s
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, the Executive was guilty of conduct set forth in clause (i) or
(ii) of the definition of Cause herein, and specifying the particulars thereof
in detail.

 

7.2 Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment hereunder, including a termination
described in the second sentence of Section 6.1 hereof, shall mean the date
specified in the Notice of Termination (which, except in the case of a
termination for Cause, shall not be less than fifteen (15) days nor more than
thirty (30) days, respectively, from the date such Notice of Termination is
given).

 

7.3 Dispute Concerning Termination. If, prior to the Date of Termination (as
determined without regard to this Section 7.3), the party receiving such Notice
of Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be extended until the earlier of (i)
the date on which the Term ends or (ii) the date on which the dispute is finally
resolved, either by mutual written agreement of the parties or by a final



--------------------------------------------------------------------------------

judgment, order or decree of an arbitrator (which is not appealable or with
respect to which the time for appeal therefrom has expired and no appeal has
been perfected); provided, however, that the Date of Termination shall be
extended by a notice of dispute given by the Executive only if such notice is
given in good faith and the Executive pursues the resolution of such dispute
with reasonable diligence.

 

7.4 Compensation During Dispute. If a purported termination occurs following a
Change in Control and during the Term and the Date of Termination is extended in
accordance with Section 7.3 hereof, the Company shall continue to pay the
Executive the full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to, salary) and continue the
Executive as a participant in all compensation, benefit and insurance plans in
which the Executive was participating when the notice giving rise to the dispute
was given, until the Date of Termination, as determined in accordance with
Section 7.3 hereof. Payments of compensation otherwise receivable pursuant to
this Section 7.4 shall be reduced to the extent cash compensation is received by
the Executive from a subsequent employer for services rendered during the period
described in this Section 7.4 (and any such compensation received by a
subsequent employer shall be reported by the Executive to the Company), and
benefits otherwise receivable pursuant to this Section 7.4 shall be also be
reduced in the manner provided in the penultimate sentence of Section 6.1(B)
hereof. Pursuant to Sections 6.1(A) and (B), amounts paid under this Section 7.4
during the pendency of a dispute shall be offset against and reduce other
amounts due under such Sections.

 

8. No Mitigation. The Company agrees that, if the Executive’s employment with
the Company terminates during the Term, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 6 hereof or Section 7.4 hereof.
Further, the amount of any payment or benefit provided for in this Agreement
(other than as expressly provided in Section 6.1(A), 6.1(B) or 7.4 hereof) shall
not be reduced by any compensation earned by the Executive as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Executive to the Company, or otherwise.

 

9. Successors; Binding Agreement.

 

9.1 In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement within 30



--------------------------------------------------------------------------------

days after a written demand therefor is delivered to the Board by the Executive
shall be a breach of this Agreement and shall entitle the Executive to
compensation from the Company in the same amount and on the same terms as the
Executive would be entitled to hereunder if the Executive were to terminate the
Executive’s employment for Good Reason after a Change in Control, except that,
for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination.

 

9.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.

 

10. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given if (a) mailed by registered mail, return receipt
requested, postage prepaid, (b) transmitted by hand delivery, (c) sent by
next-day or overnight delivery through Federal Express, UPS or another similar
nationally recognized delivery service, (d) sent by facsimile or telecopy
(provided a copy is contemporaneously mailed by first class mail), addressed in
each case if to the Executive, to the address inserted below the Executive’s
signature on the final page hereof and, if to the Company, to the address set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon actual receipt:

 

To the Company:

 

Chiquita Brands International, Inc.

250 East Fifth Street

Cincinnati, Ohio 45202

Attention: Corporate Secretary

 

All such notices shall be deemed to have been received (w) if by certified or
registered mail, on the seventh business day after the mailing thereof, (x) if
by personal delivery, on the business day after such delivery, (y) if by
next-day or overnight delivery, on the business day after such delivery and (z)
if by facsimile or telecopy, on the business day following the sending of such
facsimile or telecopy.



--------------------------------------------------------------------------------

11. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party; provided, however,
that this Agreement shall supersede any agreement setting forth the terms and
conditions of the Executive’s employment with the Company only in the event that
the Executive’s employment with the Company is terminated on or following a
Change in Control, by the Company other than for Cause or by the Executive for
Good Reason. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Ohio. All references to
sections of the Exchange Act or the Code shall be deemed also to refer to any
successor provisions to such sections. Any payments provided for hereunder shall
be paid net of any applicable withholding required under federal, state or local
law and any additional withholding to which the Executive has agreed. The
obligations of the Company and the Executive under this Agreement which by their
nature may require either partial or total performance after the expiration of
the Term (including, without limitation, those under Sections 6 and 7 hereof)
shall survive such expiration. All pronouns shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the person or
persons referred to may require.

 

12. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

13. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

14. Settlement of Disputes; Arbitration.

 

14.1 All claims by the Executive for benefits under this Agreement shall be
directed to and determined by the Employee Benefits Committee of the Company and
shall be in writing. Any denial by the Employee Benefits Committee of a claim
for benefits under this Agreement shall be delivered to the Executive in writing
and shall set forth the specific reasons for the denial and the specific
provisions of this Agreement relied upon. The Employee Benefits Committee shall
afford a reasonable opportunity to the Executive for a review of the decision
denying a claim and shall further allow the Executive to appeal to the



--------------------------------------------------------------------------------

Compensation Committee of the Board a decision of the Employee Benefits
Committee within sixty (60) days after notification by the Employee Benefits
Committee that the Executive’s claim has been denied.

 

14.2 Except as provided in Section 14.3, any further dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration in Cincinnati, Ohio, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. Notwithstanding any
provision of this Agreement to the contrary, the Executive shall be entitled to
seek specific performance of the Executive’s right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.

 

14.3 Notwithstanding anything herein to the contrary, the Executive agrees that
it would be difficult to measure any damages caused to the Company that might
result from any breach by the Executive of the provisions of Sections 4.2 or 4.3
hereof, and that in any event money damages would be an inadequate remedy for
any such breach. Accordingly, the Executive agrees that in the case of breach,
or proposed breach, of such provisions, the Company shall be entitled, in
addition to all other remedies that it may have, to seek an injunction or other
appropriate equitable relief to restrain any such breach without showing or
proving any actual damage to the Company.

 

15. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:

 

(A) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

 

(B) “Base Amount” shall have the meaning set forth in Section 280G(b)(3) of the
Code.

 

(C) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

 

(D) “Board” shall mean the Board of Directors of the Company.

 

(E) “Cause” for termination by the Company of the Executive’s employment shall
mean (i) the willful and continued failure by the Executive to substantially
perform the Executive’s duties with the Company (other than any such failure
resulting from the Executive’s incapacity due to physical or mental illness or
any such actual or anticipated failure after the issuance of a Notice of
Termination for Good Reason by the Executive pursuant to Section 7.1



--------------------------------------------------------------------------------

hereof) that has not been cured within 30 days after a written demand for
substantial performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties, (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise, or (iii) the refusal of the Executive to cooperate with any legal
proceeding or investigation, if requested to do so by the Company. For purposes
of clauses (i) and (ii) of this definition, no act, or failure to act, on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the
Executive’s act, or failure to act, was in the best interest of the Company.

 

(F) A “Change in Control” shall have the meaning set forth in the Company’s
Amended and Restated 2002 Stock Option Plan, as in effect on the date hereof.

 

(G) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

(H) “Company” shall mean Chiquita Brands International, Inc., and, except in
determining under Section 15(G) hereof whether or not any Change in Control of
the Company has occurred, shall include any successor to its business and/or
assets which assumes and agrees to perform this Agreement by operation of law,
or otherwise.

 

(I) “Date of Termination” shall have the meaning set forth in Section 7.2
hereof.

 

(J) “Disability” shall be deemed the reason for the termination by the Company
of the Executive’s employment, if, as a result of the Executive’s incapacity due
to physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive’s duties with the Company for a period of
six (6) consecutive months, the Company shall have given the Executive a Notice
of Termination for Disability, and, within thirty (30) days after such Notice of
Termination is given, the Executive shall not have returned to the full-time
performance of the Executive’s duties.

 

(K) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 

(L) “Excise Tax” shall mean the excise tax imposed under Section 4999 of the
Code.

 

(M) “Executive” shall mean the individual named in the first paragraph of this
Agreement.



--------------------------------------------------------------------------------

(N) “Final Determination” means an audit adjustment by the Internal Revenue
Service that is either (i) agreed to by both the Executive (or his estate) and
the Company (such agreement by the Company to be not unreasonably withheld) or
(ii) sustained by a court of competent jurisdiction in a decision with which the
Executive and the Company concur (such concurrence by the Company to be not
unreasonably withheld) or with respect to which the period within which an
appeal may be filed has lapsed without a notice of appeal being filed or there
is no further right of appeal.

 

(O) “Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s express written consent)
after any Change in Control described in Section 6.1 hereof, of any one of the
following acts by the Company, or failures by the Company to act, provided such
act (or failure to act) is not cured within 30 days after receipt of written
notice from Executive:

 

(I) the assignment to the Executive of any duties inconsistent with the
Executive’s status as an executive officer of the Company (provided that Good
Reason shall not be deemed to have occurred merely by reason of the Company
becoming a subsidiary of another company) or a substantial adverse alteration in
the nature or status of the Executive’s responsibilities from those in effect
immediately prior to such Change in Control;

 

(II) a reduction by the Company in the Executive’s annual base salary or target
annual bonus opportunity as in effect immediately prior to such Change in
Control or as the same may thereafter be increased from time to time, or a
failure to provide the Executive with participation in any stock option or other
equity-based plan in which other employees of the Company (and any parent,
surviving or acquiring company) participate on a basis that does not
unreasonably discriminate against the Executive as compared to such other
employees who have similar levels of responsibility and compensation;

 

(III) the relocation of the Executive’s principal place of employment to a
location more than 50 miles from the Executive’s principal place of employment
immediately prior to such Change in Control, except for required travel on the
Company’s business to an extent substantially consistent with the Executive’s
business travel obligations immediately prior to such Change in Control; or

 

(IV) any material breach by the Company of its obligations under this Agreement;



--------------------------------------------------------------------------------

provided, however, that, the Notice of Termination in connection with the
foregoing acts or failure to act must be communicated by the Executive to the
Company within six months of the Executive becoming aware of such act or failure
to act.

 

The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. Except as provided above, the Executive’s continued employment shall
not constitute consent to, or a waiver of rights with respect to, any act or
failure to act constituting Good Reason hereunder.

 

(P) “Gross-Up Payment” shall have the meaning set forth in Section 6.2 hereof.

 

(Q) “Notice of Termination” shall have the meaning set forth in Section 7.1
hereof.

 

(R) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

(S) “Severance Payments” shall have the meaning set forth in Section 6.1 hereof.

 

(T) “Tax Counsel” shall have the meaning set forth in Section 6.2 hereof.

 

(U) “Term” shall mean the period of time described in Section 2 hereof
(including any extension described therein).

 

(V) “Total Payments” shall mean those payments so described in Section 6.2
hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

CHIQUITA BRANDS INTERNATIONAL, INC. By:     Name:   Fernando Aguirre Title:  

Chairman of the Board, President and

Chief Executive Officer

EXECUTIVE:     

Title:     Address:          